Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC Investor LifeLine Funds HSBC Investor Growth Strategy Fund (the Fund) Supplement Dated October 30, 2009 to the Prospectus and Statement of Additional Information Dated February 27, 2009 On September 14, 2009, the Board of Trustees (the Board) of the HSBC Investor LifeLine Funds (collectively, the Funds) approved a proposal to restructure and rebrand the Funds as the HSBC Investor World Selection Funds. Accordingly, effective December 30, 2009, the HSBC Investor Growth Strategy Fund will be renamed the HSBC Investor World Selection Growth Fund.
